Third District Court of Appeal
                               State of Florida

                        Opinion filed November 18, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-893
                           Lower Tribunal No. 02-158
                              ________________


                              Dennis Hutchins,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

      Dennis Hutchins, in proper person.

      Ashley Moody, Attorney General, and Asad Ali, Assistant Attorney General,
for appellee.


Before EMAS, C.J., and FERNANDEZ and LINDSEY, JJ.

      PER CURIAM.
      Affirmed. See Cotto v. State, 139 So. 3d 283, 289 (Fla. 2014) (holding that

the prison releasee reoffender (“PRR”) statute “does not increase the maximum

period of incarceration to which a person may be sentenced. Rather, under the PRR

statute, only the maximum allowable sentence may be imposed.”) See also Sims v.

State, 286 So. 3d 292, 293 (Fla. 4th DCA 2019) (holding that State v. Lewars, 259

So. 3d 793 (Fla. 2018) (which held, that under the PRR statute, “release from a state

correctional facility operated by the Department of Corrections or a private vendor”

does not include a county jail) did not apply retroactively, and thus defendant’s PRR

sentences for robbery and burglary were not illegal); Wilson v. State, 279 So. 3d 756

(Fla. 2d DCA 2019) (same).




                                         2